DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8,10,13,14,16, are rejected under 35 U.S.C. 103 as being unpatentable over Jannard (9,497,380) in view of Xie (US 2019/0057957) and Xiao (US 2016/ 0327798).
Regarding claims 1 and 8,  Jannard  teaches an electronic display assembly comprising: a circuit board (data acquisition board 306/ integrated electronics board 915;); 
(imager sensors 1220 12A and 12C-12J and as described with respect to Figs. 3-5 and 9); and an electronic display array located on an opposite side of the circuit board from the sensor array, the electronic display array comprising at least one display pixel unit, the display pixel unit comprising a plurality of display pixels (Fig. 12B display 1210 shown opposite side of imagers 1220 in 12A and 12C-12J );  although Jannard teaches the limitations as described above and it is clear the image sensors will produce the display, he fails to explicitly teach wherein: each particular sensor pixel of the sensor pixel unit is electronically coupled to a respective one of the plurality of display pixels of the display pixel unit such that each particular sensor pixel is mapped to a single one of the plurality of display pixels; and each particular display pixel of the display pixel unit is configured to display light corresponding to light captured by its mapped sensor pixel.
However in the same field of displaying images from sensors, Xie teaches  an augmented reality display wherein: each particular sensor pixel of the sensor pixel unit is electronically coupled to a respective one of the plurality of display pixels of the display pixel unit such that each particular sensor pixel is mapped to a single one of the plurality of display pixels; and each particular display pixel of the display pixel unit is configured to display light corresponding to light captured by its mapped sensor pixel ([0030] teaches the number of image sensors 135 (comprising microlens array 140) may be less, the same as, or greater than the number of elements in the array of light emitting elements 120. As shown in Figs. 9A-9C where the light emitting elements 912 are pixels of the display).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xia. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34). Although the combination teaches the limitations as discussed above and Jannard discloses the method of disposing a microlens on the pixel array (Col. 71 lines 6-26) and Xia teaches the microlens array as discussed above the combination fails to teach a first microlens layer on the one side of the circuit board, the first microlens layer comprising a first plurality of microlenses; and a second microlens layer on the opposite side of the circuit board from the first microlens layer, the second microlens layer comprising a second plurality of microlenses.
	However in the same field of manufacturing a light-field display Xiao teaches a display system with a first microlens layer (Fig. 3 microlens 308) on the one side of the circuit board(Fig. 3 aperture layer 303 comprise circuit components for light emitting units ), the first microlens layer comprising a first plurality of microlenses (Fig. 2 shows plurality of microlens in microlens layer); and
a second microlens layer on the opposite side of the circuit board (Fig. 3 aperture layer 303 comprise circuit components for light emitting units )from the first
microlens layer ( Fig. 3 microlens 306), the second microlens layer comprising a second plurality of microlenses (Fig. 2 shows plurality of microlens in microlens layer).


	Regarding claim 15, Jannard teaches A method of manufacturing an electronic display, the method comprising: forming a plurality of unit attachment locations on a circuit board( Fig. 9B board 915), each unit attachment location corresponding to one of a plurality of display units and one of a plurality of sensor units (Figs. 8-9 and Fig. 12 C-12H image sensor 920/1220 with display 1210 on other side); coupling a plurality of sensor units to a first side of the circuit board, each sensor unit being coupled to a respective one of the unit attachment locations(imager sensors 1220 12A and 12C-12J and as described with respect to Figs. 3-5 and 9); and coupling a plurality of display units to a second side of the circuit board that is opposite the first side(Fig. 12B display 1210 shown opposite side of imagers 1220 in 12A and 12C-12J ), but Jannard fails to teach each display unit being coupled to a respective one of the unit attachment locations such that each particular one of the plurality of sensor pixel units is mapped to a corresponding one of the plurality of display pixel units, wherein the display pixels of each particular one of the plurality of display pixel units are configured to display light corresponding to light captured by sensor pixels of its mapped sensor pixel unit.
([0030] teaches the number of image sensors 135 (comprising microlens array 140) may be less, the same as, or greater than the number of elements in the array of light emitting elements 120. As shown in Figs. 9A-9C where the light emitting elements 912 are pixels of the display).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xia. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34). Although the combination teaches the limitations as discussed above and Jannard discloses the method of disposing a microlens on the pixel array (Col. 71 lines 6-26) and Xia teaches the microlens array as discussed above the combination fails to teach a first microlens layer on the one side of the circuit board, the first microlens layer comprising a first plurality of microlenses; and a second microlens layer on the opposite side of the circuit board from the first microlens layer, the second microlens layer comprising a second plurality of microlenses.
	However in the same field of manufacturing a light-field display Xiao teaches a display system with a first microlens layer (Fig. 3 microlens 308) on the one side of the (Fig. 3 aperture layer 303 comprise circuit components for light emitting units ), the first microlens layer comprising a first plurality of microlenses (Fig. 2 shows plurality of microlens in microlens layer); and
a second microlens layer on the opposite side of the circuit board (Fig. 3 aperture layer 303 comprise circuit components for light emitting units )from the first
microlens layer ( Fig. 3 microlens 306), the second microlens layer comprising a second plurality of microlenses (Fig. 2 shows plurality of microlens in microlens layer).
Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xia and the microlens method as taught by Xiao. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34).

Regarding claims 2 and 9, Jannard teaches further comprising a logic unit layer between the sensor array and the circuit board (Col. 47 lines 49-64, Col. 81 lines 14-43).
Regarding claims 3 and 10, Jannard teaches comprising a logic unit layer between the electronic display array and the circuit board (Col. 47 lines 49-64, Col. 81 lines 14-43).
Regarding claims 6 and 13, Jannard teaches wherein the display pixels of the display pixel unit display light captured by the sensor pixels of the sensor pixel unit in the absence of a signal processor located off of the circuit board(data acquisition board 306/ integrated electronics board 915. The respective description teaches processing is done by elements on the board not elements separate from the board).
Regarding claims 7 and 14, Xie teaches wherein the display pixels of each particular one of the plurality of display pixel units display light corresponding to light captured by sensor pixels of its mapped sensor pixel unit in the absence of any image transformation ([0056][0059] teach the light detected from eye position will determine how an image is displayed).
Regarding claim 16, Jannard teaches a circuit board(( Fig. 9B board 915) but fails to explicitly teach that it is flexible.
However because it is well known to have a manufacture a circuit board using sufficient material that includes material needed to create a flexible circuit board it is the examiner position that it would have been obvious design to choice to use suitable material based on the requirements of the designer. 

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jannard (9,497,380) in view of Xie (US 2019/0057957), Xiao (US 2016/0327798) and Rodriguez (US 2014/0022364).
Regarding claims 4 and 11, Jannard and Xie teach the limitations as discussed above but fail to teach wherein the sensor array and the display array communicate using differential signaling.
However in the same field of processing imaging signals, Kono teaches a method where wherein the sensor array and the display array communicate ([0031] teaches the LCD is connected to field programmable gate array (FPGA)  with LVDS and [0032] teaches output from an image sensor (camera) is provided to FPGA and to an image buffer).
Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xia, the microlens method as taught by Xiao and the method of communication as taught by Rodriguez. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34).
Regarding claims 5 and 12, Rodriguez teaches wherein the differential signaling comprises low-voltage differential signaling (LVDS) ([0031] teaches the LCD is connected to field programmable gate array (FPGA)  with LVDS and [0032] teaches output from an image sensor (camera) is provided to FPGA and to an image buffer).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jannard (9,497,380) in view of Xie (US 2019/0057957), Xiao (US  2016/0327798) and EL-Ghoroury (US 2017/0236295).
Regarding claim 17, Jannard and Xie teach the limitations as discussed above and Jannard also teaches the method of coupling one of the sensor units and one of the logic units (Col. 47 lines 49-64, Col. 81 lines 14-43 teaches the processing components can be logic modules.) but they fail to teach the coupling at each particular attachment locations comprises a ball grid array method.
([0077]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xia,  the microlens method as taught by Xiao and the method of coupling as taught by El-Ghoroury. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34).
Regarding claim 18, El-Ghoroury teaches wherein each particular unit attachment location further comprises a plurality of interconnection pads (723) configured to electrically couple the particular unit attachment location to one or more adjacent unit attachment locations (Figs. 8-11 show an array of light field cameras connected using the method as taught by El-Ghoroury [0077]).
Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDRE L MATTHEWS/Examiner, Art Unit 2621